824 F.2d 978
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Joe D. JORDAN, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
Appeal No. 86-1728.
United States Court of Appeals, Federal Circuit.
May 19, 1987.

Before MARKEY, Chief Judge, BENNETT, Senior Circuit Judge, and SMITH, Circuit Judge.
PER CURIAM.

DECISION

1
Petitioner appeals his demotion and reassignment by the United States Postal Service, which were upheld by a final decision of the Merit Systems Protection Board on July 23, 1986, Docket No. PH07528610130, when it declined review of the presiding official's decision of March 18, 1986.  We affirm.

OPINION

2
Effective November 23, 1985, petitioner was demoted from his position as postmaster, South Hill, Virginia, to that of distribution clerk and was reassigned to the Petersburg, Virginia, postal facility.  The agency action brought against him was based on several specifications of sexual harassment of employees at the post office and conduct unbecoming a postal employee.  After a hearing, the presiding official held that the misconduct charged in the majority of specifications was sustained by a preponderance of the evidence and that petitioner's demotion and reassignment were warranted to promote the efficiency of the service.  5 U.S.C. Sec. 7513 (1982).  In reaching this decision, the presiding official made credibility determinations which must be sustained on the record before the court.  None of the defenses was found sufficient to mitigate the penalty imposed.  We have reexamined those defenses, which are treated in detail in the board's opinion, and find no demonstrable prejudicial errors in the proceeding.  Our scope of review is limited.  Petitioner has not met his burden of showing that the action taken against him was arbitrary, capricious, an abuse of discretion, not supported by substantial evidence, or otherwise not according to law.  5 U.S.C. Sec. 7703(c) (1982).   See Hayes v. Department of the Navy, 727 F.2d 1535 (Fed.Cir.1984).